DETAILED ACTION
This action is in response to the applicant’s submission filed on March 25, 2021.

Status of the Claims
Claims 1-8 are rejected. 
Response to Arguments
112 2nd Paragraph
	The Applicant clarified that claim 1’s “distributions” are dual purpose profit sharing plan distributions and that a life insurance contract is used as a dual purpose profit sharing plan investment. The Applicant stated that when the employee dies, the insurance investment’s death benefit is payable to the dual purpose profit sharing plan and that it is from this investment that a Claim 1 “distribution” and payment is made, if appropriate, for an “accident benefit” that is a life insurance benefit. 
	The Examiner thanks the Applicant for their clarification. The Examiner however, notes that the claim, as written, does not clearly capture the Applicant’s explanation. For example, the claim does not recite that the life insurance contract is payable to the DPPSP and that it is from the DPPSP that distributions are made for the at least one of accident and health benefit.  In addition, the claim does not specifically recite a death benefit that is payable to the DPPSP.  
	The Examiner notes the relevant part of claim 1 for the above discussion recites “…where the calculated ownership allocation to the dual purpose profit sharing plan such that distributions used for an at least one of accident and health benefit…”
	The Examiner notes that the ambiguity of this phrase is based on the separation between the phrase that recites the calculated ownership allocation to the DPPSP and the distributions.   That is, as set forth above, the claim itself does not specifically recite that the distributions are allocated to DPPSP from the life insurance contract and then using the distributions from the DPPSP for the at least one accident and health benefit. 

	In continuing the above discussion, the Examiner notes that as set forth in the patent specification, “at least one accident and health benefit” is described as:
Health and accident benefits may include, but are not limited to, medical (including medical benefits payable under COBRA or workers' compensation), dental, vision, pharmacy benefits, long-term care, mental health, and life insurance. The health benefits include any item defined as deductible under tax law rules and may be provided either directly or indirectly (through insurance) by an employer as part of a tax qualified reimbursement plan.

	As set forth above, the Examiner acknowledges that life insurance includes a death benefit and thus, is covered under the Applicant’s explanation as set forth in their response. The recited 112 2nd paragraph rejection was based on the position that the value of a life insurance contract is used for an accident and health benefit. However, if the Applicant clarifies the claim, as set forth above, then the 112 2nd paragraph rejection may be withdrawn. 

	As further set forth in the Applicant’s response, the Applicant states that the employee never has right to receive cash in lieu of the at least one [accident] benefit, as the employee is dead. Since the employee is dead at the time the “accident” benefit is paid, in the case of life insurance, the benefit payment is to the dual purpose profit sharing plan’s beneficiary, NOT to the employee. 
	The Examiner first notes that the claim is not clear that it is the DPPSP that has a beneficiary (as opposed to the life insurance policy having a beneficiary that is distinct from the DPPSP). In addition, the Examiner notes that the scenario described by the Applicant only covers the death benefit issue whereas in the other disclosed benefits, the employee is still living. The Examiner notes that the patent specification states the following: “At Step 820, at the earlier of the employee's employment termination or their retirement, any DPPSP incidental health (and/or life) subaccount funds remaining after the contribution has been made to the pension plan health account are used to purchase a non-cash value 
	The Examiner notes that the specification provides a mechanism for the employee to still receive “cash” if it’s for “reimburse qualified medical expenses”. The examiner acknowledges that this is the only described exception in that section, however, in the context of the claim language either “never” allow some exceptions or the “never” applies to the policy itself when used for providing an accident or health benefit. 
	 
	With respect to claim 8, the Examiner acknowledges the amendment and the Applicant’s comments in which the Applicant states that in view of the Examiner’s suggestion, the claim has been narrowed and “distributions from the life insurance contract are used for an at least one health benefit”, not for an accident benefit. 


Prior Art Rejections
	With respect to Henley, the Applicant points to a paragraph [0027] which states in part “the accrued death benefit of the policy (e.g., using the standard life insurance policy model) can be used to bid for health benefit services to preserve life.” 
	The Applicant further states that “the claims add a further improvement to the technical field where limitations must be met regarding allowing access to cash in lieu of benefits, where distributions used for accident and health benefits can be made where an employee never has right to receive cash in lieu of benefits”. 
	The Examiner has reviewed the excerpts from “Life Contingencies” and the National Association of Insurance Commissioners’ Standard Non-Forfeiture Law as provided by the Applicant.

	With respect to Henley, the Examiner notes that if the policy is terminated, the teachings of Henley no longer apply since there is no applicable benefit to be used. That is, obtaining a cash surrender value does not allow a person to use the service of Henley since the service is specifically based on having an active policy. Thus, in the context of providing the service, having a “cash surrender” requirement in the policy is a separate issue since it does not affect the implementation of the described invention of Henley. Thus, if a person wants to use the disclosed benefit, then the person must have an active policy and thus there is no cash provided to the person (in lieu of the benefit) since that would mean that the policy was forfeited. 
	Thus, the Examiner maintains that Henley meets the claim limitations of claim 1 and 8. 

	As set forth above, if life insurance policies are required a cash surrender value then the Applicant’s invention by that same rationale is also required to have a cash surrender value since premiums must be returned to whomever owns the policy. Nonetheless, the Examiner also notes that the citation to “standard life insurance policy” in Henley was cited as an example of a policy model to use for the accrued death benefit. 

	The Examiner notes that the Applicant states that the “cash surrender value is not owned by the one receiving at least one health benefits, rather sourced from “unused employer-provided funds” and therefore should the policy be canceled for non-payment of premium or other reasons, the required cash surrender value is paid to the health reimbursement arrangement. 
	The examiner notes that the explanation provided by the Applicant is not specifically recited in the claim. The Examiner acknowledges that the Applicant’s policy still includes a cash surrender value and thus must provide its value, however, the claims for example, do not identify that the party receiving the benefit is the one that cannot receive cash whereas the other party not receiving the benefit can still qualify for the policies cash surrender value.  

	The Applicant explains that the term “own” is used when describing the sourcing of accident or health benefits amounts and where an accident or health amount is either paid by the employer or are attributable to contributions of the employer which are not includable in gross income of the employee, the contributions are not derived from employee ‘ownership’. 
	The Applicant explains that under Henley, the medical service provider is not “sourcing accident or benefits amounts” and there is no suggestion that the medical service provider is entitled to a portion of the cash surrender value. “Thus, state regulated and required cash surrender value is paid to the individual sourcing the premiums.”  The Examiner notes that as set forth above, cash surrender value is a separate issue, since Henley is directed to providing a health benefit to the user and if a policy’s cash surrender is enacted then the user no longer can use the invention described by Henley. Henley does not provide a mechanism to use cash as opposed to the death benefit of the policy for the health service. 
	Thus, Henley does not allow a party to receive cash in lieu of the benefit since Henley teaches that to use the benefit the party must use an active policy. As per Applicant’s arguments a return of 


Gupta/Henley
	The Applicant states that Gupta expressly teaches away from the claim “never has right to receive cash in lieu of benefits”.  The Examiner notes that the rejection did not rely upon Gupta for the limitation related to receiving cash in lieu of benefits. The Examiner acknowledges the argument with respect to Gupta and Henley and the “never has right to receive cash”. As set forth above, the Examiner maintains that Henley does not disclose that the buyer of the benefit receives cash.  
	The Examiner also notes that the “cash” in Gupta is used as an incentive for the account holder when they achieve certain milestones related to disease prevention. That is, the cash that is provided in Gupta is not part of an issued policy (such as life insurance policy) but rather an additional benefit that is provided. See paragraph [0065] which describes that the cash incentive is tied to “health rewards programs”.   Thus, the examiner notes that Gupta does not teach away from never providing cash to the employee/party since the claimed “never” is based on the policy and health benefit and Gupta does not state that it’s cash benefits is based on life insurance policy—rather it is a separate incentive provided to the user.   
	The Applicant states that Henley does not mention tax qualified reimbursements. The Examiner notes that tax qualified reimbursements is not a claimed element. 

	The Applicant argues that Gupta does not show healthcare provider ownership of an allocated value of a life insurance contract.  

	The Applicant further states that Henley does not state ownership, just that the provider can “establish the buyers’ ability to pay the bid price for a medical service”. The Applicant states that the “ability to pay” does not convey “ownership”. 


Claim Interpretation
Dual Purpose Profit Sharing Plan
	As disclosed on page 7 of the specification, health and accident benefits may include, but are not limited to, medical (including medical benefits payable under COBRA or workers' compensation), dental, vision, pharmacy benefits, long-term care, mental health, and life insurance. The health benefits include any item defined as deductible under tax law rules and may be provided either directly or indirectly (through insurance) by an employer as part of a tax qualified reimbursement plan. For purposes of an embodiment of the present invention, health and accident benefits will also be called incidental or ancillary benefits as applicable - consistent with Internal Revenue Service usage. Retirement benefits may be provided through a tax qualified employer-sponsored profit sharing plan. The combined plan will preferably be established as a Dual Purpose Profit Sharing Plan (DPPSP). 
	Thus, a Dual Purpose Profit Sharing Plan (DPPSP) is defined as a combined plan which includes health and accident benefits in combination with retirement benefits. 
Ownership
	As set forth in the Applicant’s response, “[w]ithin 60/404,106, the provisional uses the word 'own' when describing the sourcing of accident or health benefit amounts. Where an accident or health amount is either paid by the employer or are attributable to contributions of the employer which are not includable in gross income of the employee, the contributions are not derived from 


Value
	The Applicant states “provisional 60/404,106 supports with, "value" changes as "investment income, capital gains, capital losses, and expenses arising from permitted investments/transactions [emphasis added]", Pg 9, full para. 1. The instant application goes further stating, "amounts available from the accident or health sub-accounts may be decreased by administrative costs of continuing such coverage [emphasis added]".
“Drawing from 60/404,106 for better understanding a "value" for the life insurance contract. Applicant shares that the disclosure uses "value" when determining the balance for assets within accident or health subaccounts, Pg 18, last para., pg. 19. Applicant submits it is reasonable that the balance for assets within accident or health subaccounts would include all assets of the subaccount.
including 'death benefits'. And for those skilled in the art, 'death benefits' comply with Section 7702 of the Internal Revenue Code.”


Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On page 7 of the specification the Applicant defines “health and accident benefit” as follows: 


The examiner notes that each of independent claims 1 and  8 recites that distributions from the life insurance contract are used for an at least one of accident and health benefits. Thus, by definition, it appears that it can be interpreted that distribution from a life insurance contract can be used for a life insurance contract.  
In this case, it is not clear how this would not allow an individual to not have a right to receive cash in light of the at least one benefit since a life insurance contract is typically used to provide beneficiaries a death benefit..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim 8 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Henley US Patent Pub. 2002/0065758.
Regarding claim 8:
A non-transitory storage medium storing program code which when executed utilizes a definite predetermined formula to allocate a life insurance contract owned by one or more parties to support a payment mechanism owned by each party 
See paragraph [0027] which discloses a life insurance arrangement in which the accrued death benefit of the policy can be used to bid for health benefits services to preserve life. Henley discloses that the finalized bid price of the medical service that is desired Is taken from the policy residual death benefit. The examiner notes that bidders would become the party that would own the health/life insurance policy and in return a portion of the benefits can be used by the individual for medical services. 
where such definite predetermined formula takes at least one input to calculate: a value for such life insurance contract and
See paragraph [0027].  See also claims 61-64 which describes that the insurance has a value and either all or a portion of the accrued death benefit is used to determine its value. 
an ownership allocation for such life insurance contract;
See paragraph [0027] which discloses that the bidders can bid on the life insurance contract and the individual can have either all or a portion of the accrued death benefit. See claim 61. 
where distributions from the life insurance contract are used for an at least one health benefits, and
See paragraph [0027], which discloses the individual can use the death benefit of their life insurance contract to bae used for health services. See also claim 61. 
 where at least one of the one or more parties never has right to receive cash in lieu of the at least one health benefits. 
See paragraph [0027] which discloses that the death benefits are used for health benefits (no cash is disclosed be given to the individual).  See also claims 61-64 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta US Patent Pub. 2003/0009355 in view of Henley US Patent Pub. 2002/0065758.
Regarding claim 1:
A medium communicated process for a system that incorporates multiple payment mechanisms 
Gupta discloses a method for the management of healthcare services where one of the multiple payment mechanisms includes a combination of a health management and retirement account (see paragraph [00013]
where such process implements a definite predetermined formula to allocate a value of a life insurance contract owned by one or more parties to support at least one of the multiple payment mechanisms owned by each party 
Gupta, although disclosing a payment mechanism owned by a party, does not disclose the allocation of a value of a life insurance contract in support of the health or retirement benefit. 
Therefore, it would have been obvious to one of ordinary skill in the art to use the value of a life insurance contact in support of a health benefit.  Henley discloses that the benefit of using a life insurance contract in support of a payment mechanism (which includes health) is so that the individual can strives to get the best quality for the best price and preserve the remaining benefit for themselves and their families.  This also allow the individual to directly benefit from the value of their contract if it is needed for health benefits.  
where such definite predetermined formula takes at least one input to calculate: a value for the life insurance contract and
As disclosed in paragraph [0027], Henley discloses determine a value of a life insurance contract which includes the death benefit of the policy. 
an ownership allocation for such life insurance contract;
See paragraph [0027] of Henley.
where such calculations are executed by means that reads program code from a non-transitory storage medium; 
Gupta discloses the use of computer programs as disclosed in paragraph [0033] and claim 11 for implanting its disclosed method. 
where at least one of the owned payment mechanism is a dual purpose profit sharing plan; 
and 
Gupta discloses a method for the management of healthcare services where one of the multiple payment mechanisms includes a combination of a health management and retirement account (see paragraph [00013]
where the calculated ownership allocation to such dual purpose profile sharing plan such that distributions used for an at least one of accident and health benefits and where the employee never has right to receive cash in lieu of the at least one benefit. 




Regarding claim 2
The medium communicated process of claim 1, where of the multiple payment mechanism at least one of the owned payment mechanisms is a not dual purpose profit sharing plan. 
Henley discloses that in addition to employees, bidders can bid on the death benefits. Thus, one of the payment mechanisms is not for an employee benefit. See paragraph [0027]
This is different than the health and retirement benefit discussed by Gupta as set forth above, which provides said benefit to the employee. 

Regarding claim 3:
The medium communicated process of claim 2, where the at least one of the owned payment mechanisms is not for an employee benefit. 
Henley discloses that in addition to employees, bidders can bid on the death benefits. Thus, one of the payment mechanisms is not for an employee benefit. See paragraph [0027]

Regarding claim 4
The medium communicated process according to claim 1, wherein the definite predetermined formula computes an ownership allocation that is actuarially equivalent. 
	As discussed above with respect to Henley (paragraph 0027), where the bidder gets the value as the death benefit. 

Regarding claim 5:
The medium communicated process according to claim 1, wherein the at least one input includes a health risk adjuster.  
	See paragraph [0114] of Henley, which discloses age, risk factors, medical evaluation and residual coverage are considered as a function of the policy. 

Regarding claim 6:
	The medium communicated process according to claim 1, wherein the at least one input includes a claim request. 
See paragraph [0092] of Henley which shows an individual can submit a claim request to start the process. 

Regarding claim 7:
The medium communicated process according to claim 13, wherein the at least one input includes a health expectancy. 
	See paragraph [0114] of Henley, which discloses age, risk factors, medical evaluation and residual coverage are considered as a function of the policy. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992